[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 27, 2009
                              No. 08-17171                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 98-00165-CR-T-17MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TOYE DEWAYNE COPELAND,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 27, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:

     Leonard E. Clark, appointed counsel for Toye Dewayne Copeland in this
appeal from the district court’s order denying relief under 18 U.S.C. § 3582(c)(2),

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED, and the district court’s denial of relief under § 3582(c)(2)

is AFFIRMED.




                                          2